Citation Nr: 0403140	
Decision Date: 02/04/04    Archive Date: 02/11/04	

DOCKET NO.  02-12 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a dental disorder for 
compensation purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1963 to 
May 1966 and from September 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision which 
denied entitlement to service connection for dental trauma.  

The only issue for appellate consideration at this time is 
that listed on the title page.  To the extent that the 
veteran is seeking entitlement to service connection for 
heart disease, hypertension, diabetes mellitus, a psychiatric 
disorder, and/or a stomach disorder, these issues have not 
been developed or adjudicated for appellate review by the 
Board at this time.  These matters are referred to the RO for 
appropriate consideration.  

In July 2003, a hearing was held before the undersigned who 
is making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2003).  


FINDING OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The service medical records show no indication of 
traumatic loss involving any teeth.  





CONCLUSION OF LAW

A dental disorder for compensation purposes was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The VCAA and its 
implementing regulations require VA to notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The records reflects that the veteran and his 
representative were provided with a copy of the December 2001 
rating decision and the statement of the case in September 
2002 informing them of the requirements necessary to 
establish his claim.  These documents set forth the legal 
criteria governing the claim, listed the evidence considered 
by the RO, and offered analysis of the facts as applied to 
the legal criteria set forth, thereby informing the veteran 
of the information and evidence needed to substantiate the 
claim.  While the RO did not inform the veteran of the 
specific provisions of the VCAA, the claim was developed 
consistent with those provisions.  In particular, the 
September 2002 statement of the case informed the veteran of 
the type of information needed to warrant service connection 
for dental trauma.  The veteran and his representative gave 
testimony at a videoconference hearing before the undersigned 
in July 2003.  Also, there is no indication of any 
outstanding evidence that has not been obtained and 
associated with the claims file.  

The failure to advise the veteran pursuant to Quartuccio is 
harmless error.  To rigidly follow Quartuccio in such 
circumstances would merely exalt form over substance.  The 
Board declines to delay the adjudication of claims that have 
been developed as much as possible in order to comply with a 
procedural requirement that would not alter the outcome of 
the appeal in the slightest.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) ( strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As will 
be explained below, a VA examination is not deemed necessary 
in this case.  

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  However, the claim in this 
case had been filed and initial adjudication had taken place 
before the VCAA was enacted. Thus, preadjudication notice was 
not provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence without prejudice to the 
veteran.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the appellant.  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3rd 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2nd 
1349, 1352 (5th Cir. 1985). 

In this case, the veteran has claimed service connection for 
a dental disorder.  In order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service 
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.  

(b)  The rating activity will consider each 
defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to 
determine whether the condition was incurred or 
aggravated in line of duty during active service.  
When applicable, the rating activity will 
determine whether the condition is due to combat 
or other inservice trauma, or whether the veteran 
was interned as a prisoner of war.  

(c)  In determining service connection, the 
condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  
Treatment during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at 
entry, unless additional pathology developed after 
180 days or more of active service.  

(d)  The following principles apply to dental 
conditions noted at entry and treated during 
service:  (1)  Teeth noted as normal at entry will 
be service connected if they were filled or 
extracted after 180 days or more of active 
service; (2) teeth noted as filled at entry will 
be service connected if they were extracted, or 
the existing filling was replaced, after 180 days 
or more of active service; (3) teeth noted as 
carious but restorable at entry will not be 
service connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service connected; (4) teeth noted 
as carious but restorable at entry, whether or not 
filled, will be service connected if extraction 
was required after 180 days or more of active 
service; (5) teeth noted at entry as nonrestorable 
will not be service connected, regardless of 
treatment during service; (6) teeth noted as 
missing in entry will not be service connected, 
regardless of treatment during service.  

(e)  The following will not be considered service 
connected for treatment purposes:  (1)  Calculus; 
(2) acute periodontal disease; (3) third molars, 
unless disease or pathology of the tooth developed 
after 180 days or more of active service or was 
due to combat or inservice trauma; and (4) 
impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.  

(f)  Teeth extracted because of chronic 
periodontal disease will be service connected only 
if they were extracted after 180 days or more of 
active service.  .  

38 C.F.R. § 3.381 (2003).

A review of the record shows no evidence of dental trauma 
during service.  The veteran's service medical records merely 
show that on his May 1963 entrance examination he did not 
have a dental bridge.  Subsequent service medical and dental 
records do indicate that the veteran received a dental 
bridge, but they do not indicate that it was required as a 
result of any dental trauma.  In July 2003, the veteran 
presented sworn testimony at a hearing before the 
undersigned.  The veteran testified that he received a dental 
bridge during service and that it did not fit well and this 
caused subsequent dental abnormalities.  The veteran did not 
testify that he incurred any dental trauma during either 
period of service.  

VA regulations specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  There is no evidence in service 
of any ancillary injury or residual impact involving the 
palate, the jaw, or the bone or muscles of the mouth.  With 
there being no evidence of any trauma prior to or resulting 
from removal of the teeth, service connection for residuals 
of dental trauma is denied.  In view of the foregoing, the 
Board finds the veteran has not presented a legal claim for a 
VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  Under the 
circumstances, service connection for dental trauma for 
compensation purposes is not warranted.  


ORDER

Service connection for a dental disorder for compensation 
purposes is denied.  



	                        
____________________________________________
	D.  HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



